IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20823
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JORGE ALBERTO GOMEZ-LOPEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CR-92-1
                       --------------------
                          April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jorge Alberto Gomez-Lopez (“Gomez”) appeals his conviction

for illegal reentry into the United States after deportation, a

violation of 8 U.S.C. § 1326.   He argues that the district court

should have suppressed evidence of his prior administrative

deportation because he was deprived of due process during that

administrative deportation proceeding under 8 U.S.C. § 1228.

Gomez also contends that he need not establish actual prejudice




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20823
                               -2-

in order to collaterally attack his prior deportation.
                             No. 99-20823
                                  -3-

     This court recently rejected the arguments made by Gomez in

United States v. Benitez-Villafuerte, 186 F.3d 651, 659-60 (5th

Cir. 1999), cert. denied, 120 S. Ct. 838 (2000).    We therefore

AFFIRM Gomez’s conviction.    Additionally, as the record shows

that Gomez was found guilty after a trial on stipulated facts,

this case is REMANDED so that the district court may correct the

clerical error in its judgment stating that Gomez pleaded guilty.

See Fed. R. Crim. P. 36.

     AFFIRMED IN PART; REMANDED IN PART.